TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 20, 2015



                                      NO. 03-14-00469-CR


                                 Mitchell Hollis Wright, Appellant

                                                v.

                                   The State of Texas, Appellee




     APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment adjudicating guilt entered by the trial court. This Court’s

judgment dated July 28, 2015 is withdrawn, and this Court substitutes this judgment in its place.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the trial court’s judgment requiring reversal. However, there was error in the judgment that

requires correction. Therefore, this Court modifies the trial court’s judgment to (1) change the

restitution amount from $4,050.00 to $0.00; (2) change the court-costs amount from $206.00 to

$194.00; and (3) reflect that the “Statute for Offense” is “31.03(a), (e)(4)(A) Penal Code.” The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.